Name: COMMISSION REGULATION (EC) No 111/95 of 24 January 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 26. 1 . 95 Official Journal of the European Communities No L 18/3 COMMISSION REGULATION (EC) No 111/95 of 24 January 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (  ), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 27 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1995. For the Commission Mario MONTI Member of the Commission ( ») OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10. 1993, p. 1 . (3) OJ No L 346, 31 . 12. 1994, p. 1 . No L 18/4 Official Journal of the European Communities 26. 1 . 95 ANNEX Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk Skr oS FF Bfr DM £ Irl £ Dkr Lit Dr F1 Pta Esc 1.10 New potatoes 0701 90 51 0701 90 59 1.30 Onions (other than seed) 0703 10 19 1 .40 Garlic 0703 20 00 1 .50 Leeks ex 0703 90 00 1 .60 Cauliflowers ex 0704 10 10 ex 0704 10 90 1 .70 Brussels sprouts 0704 20 00 1.80 White cabbages and red cabbages 0704 90 10 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) ex 0704 90 90 1.100 Chinese cabbage ex 0704 90 90 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 90 1 .1 20 Endives ex 0705 29 00 1.130 Carrots ex 0706 10 00 1.140 Radishes ex 0706 90 90 1.160 Peas (Pisum sativum) 0708 10 10 0708 10 90 a) 48,28 644,63 91,62 361,50 14 272,33 7 985,83 b) 283,46 317,41 38,54 96 768,50 102,75 9 460,66 c) 450,46 1 889,50 38,17 a) 22,74 303,66 43,16 170,29 6 723,24 3 761,87 b) 133,53 149,52 18,15 45584,56 48,40 4456,61 c) 212,20 890,08 17,98 a) 126,62 1 690,65 240,30 948,10 37 431,75 20 944,26 b) 743,43 832,47 101,07 253 792,66 269,49 24 812,26 c) 1 181,41 4 955,54 100,11 . a) 44,73 597,18 84,88 334,89 13 221,96 7 398,11 b) 262,60 294,05 35,70 89 646,80 95,19 8 764,40 c) 417,31 1 750,44 35,36 a) 57,81 771,88 109,71 432,86 17 089,91 9 562,35 b) 339,42 380,07 46,15 115 872,05 123,04 11 328,33 c) 539,39 2 262,51 45,70 a) 53,71 717,14 101,93 402,16 15 877,86 8 884,17 b) 315,35 353,12 42,87 107 654,18 114,31 10 524,90 c) 501,13 2 102,05 42,46 a) 55,85 745,78 106,00 418,22 16 511,88 9 238,93 b) 327,94 367,22 44,59 111 952,93 118,88 10 945,18 c) 521,14 2 185,99 44,16 a) 79,26 1 058,29 150,42 593,48 23 431,00 13 110,40 b) 465,36 521,10 63,27 158 865,57 168,69 15 531,63 c) 739,52 3 102,00 62,66 a) 26,19 349,69 49,70 196,10 7 742,34 4 332,09 b) 153,77 172,19 20,91 52 494,19 55,74 5 132,14 c) 244,36 1 025,00 20,71 a) 156,73 2 092,67 297,44 1 173,55 46 332,84 25 924,71 b) 920,21 1 030,43 125,11 314 143,34 333,57 30 712,50 c) 1 462,34 6 133,94 123,91 a) 21,82 291,34 41,41 163,38 6 450,47 3 609,25 b) 128,11 143,46 17,42 43 735,14 46,44 4 275,80 c) 203,59 853,97 17,25 a) 72,13 963,04 136,88 540,06 21 322,15 11 930,43 b) 423,48 474,20 57,57 144 567,27 153,51 14 133,75 c) 672,96 2 822,81 57,02 a) 89,38 1 193,42 169,62 669,26 26 422,84 14 784,43 b) 524,78 587,64 71,35 179 150,70 190,23 17 514,82 c) 833,95 3 498,08 70,66 a) 254,80 3 402,16 483,56 1 907,90 75 325,58 42 147,08 b) 1 496,04 1 675,22 203,40 510 718,34 542,30 49 930,82 c) 2 377,40 9 972,25 201,45 26. 1 . 95 Official Journal of the European Communities No L 18/5 [ Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk Skr oS FF Bfr DM £ Irl £ Dkr Lit Dr F1 Pta Esc 1 .1 70 Beans : 1.170.1 Beans (Vigna spp., Phaseolus spp .) 0708 20 10 0708 20 90 1.170.2 Beans (Phaseolus spp., vulgaris var. Com ­ pressus Savi) 0708 20 10 0708 20 90 1.180 Broad beans ex 0708 90 00 1.190 Globe artichokes 0709 10 10 1 .200 Asparagus : 1.200.1  green ex 0709 20 00 1.200.2  other ex 0709 20 00 1.210 Aubergines (egg-plants) 0709 30 00 1 .220 Ribbed celery (Apium graveolens, var. dulce) ex 0709 40 00 1 .230 Chantarelles 0709 51 30 1.240 Sweet peppers 0709 60 10 1 .250 Fennel 0709 90 50 1.270 Sweet potatoes, whole, fresh (intended for human consumption) ex 0714 20 10 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 2.30 Pineapples, fresh ex 0804 30 00 2.40 Avocados, fresh ex 0804 40 10 ex 0804 40 90 a) 125,76 1 679,12 238,66 941,63 37 176,54 20 801,47 b) 738,36 826,79 100,39 252 062,30 267,65 24 643,09 c) 1 173,35 4 921,75 99,42 a) 198,39 2 648,99 376,51 1 485,52 58 649,84 32 816,47 b) 1 164,84 1 304,35 158,37 397 654,40 422,24 38 877,03 c) 1 851,09 7 764,57 156,85 a) 92,83 1 239,48 176,17 695,08 27 442,59 15 355,01 b) 545,04 610,31 74,10 186 064,74 197,57 18 190,78 c) 866,13 3 633,09 73,39 a) 190,12 2 538,54 360,81 1 423,59 56 204,51 31 448,23 b) 1 116,27 1 249,97 151,77 381 074,74 404,64 37 256,10 c) 1 773,91 7 440,84 150,31 a) 561,33 7 494,95 1 065,28 4 203,08 165 941,76 92 849,74 b) 3 295,76 3 690,49 448,08 1 125 109,20 1 194,68 109 997,28 c) 5 237,40 21 968,81 443,78 a) 166,42 2 222,06 315,83 1 246,10 49 197,41 27 527,53 b) 977,11 1 094,13 132,84 333 565,59 354,19 32 611,33 c) 1 552,75 6 513,18 131,57 a) 158,83 2 120,70 301,42 1 189,27 46 953,35 26 271,90 b) 932,54 1 044,23 126,78 318 350,49 338,04 31 123,81 c) 1 481,93 6 216,09 125,57 a) 77,00 1 028,12 146,13 576,56 22 763,01 12 736,64 b) 452,09 506,24 61,47 154 336,52 163,88 15 088,84 c) 718,44 3 013,56 60,88 a) 963,14 12 859,94 1 827,83 7 211,71 284 725,37 159312,99 b) 5 654,91 6 332,20 768,82 1 930 479,29 2 049,85 188 734,99 c) 8 986,41 37 694,41 761,45 a) 146,99 1 962,69 278,96 1 100,66 43 454,93 24 314,43 b) 863,06 966,42 117,34 294 630,70 312,85 28 804,83 c) 1 371,51 5 752,94 116,21 a) 73,55 982,05 139,58 550,72 21 743,00 12 165,91 b) 431,84 483,56 58,71 147 420,68 156,54 14 412,71 c) 686,25 2 878,53 58,15 a) 95,33 1 272,91 180,92 713,84 28 182,95 15 769,26 b) 559,74 626,78 76,10 191 084,46 202,90 18 681,54 c) 889,50 3 731,10 75,37 a) 83,78 1 118,64 159,00 627,32 24 767,21 13 858,05 b) 491,90 550,81 66,88 167 925,28 178,31 16 417,36 c) 781,70 3 278,90 66,24 a) 40,95 546,81 77,72 306,64 12 106,64 6 774,05 b) 240,45 269,25 32,69 82 084,76 87,16 8 025,09 c) 382,1 1 1 602,78 32,38 a) 100,55 1 342,57 190,82 752,90 29 725,15 16 632,17 b) 590,37 661,08 80,26 201 540,80 214,00 19 703,81 c) 938,18 3 935,27 79,50 No L 18/6 Official Journal of the European Communities 26. 1 . 95 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk Skr Ã ¶S FF Bfr DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.50 Guavas and mangoes, fresh ex 0804 50 00 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels , Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines ex 0805 20 1 1 ex 0805 20 21 ex 0805 20 31 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 ex 0805 20 33 2.70.3  Mandarines and wilkings ex 0805 20 1 5 ex 0805 20 25 ex 0805 20 35 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 ex 0805 20 37 ex 0805 20 39 2.80 Lemons (Citrus limon, Citrus limonum), fresh ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) 132,63 1 770,93 251,71 993,12 39 209,29 21 938,86 b) 778,73 872,00 105,87 265 844,68 282,28 25 990,54 c) 1 237,51 5 190,87 104,86 a) 54,40 726,36 103,24 407,34 16 082,07 8 998,44 b) 319,41 357,66 43,43 109 038,79 115,78 10 660,27 c) 507,58 2 129,08 43,01 a) 31,92 426,16 60,57 238,98 9 435,34 5 279,37 b) 187,39 209,84 25,48 63 972,96 67,93 6 254,37 c) 297,80 1 249,13 25,23 a) 22,94 306,30 43,54 171,77 6 781,57 3 794,51 b) 134,69 150,82 18,31 45 980,02 48,82 4 495,28 c) 214,04 897,80 18,14 a) 66,46 887,42 126,13 497,66 19 647,95 10 993,66 b) 390,23 436,96 53,05 133 215,98 141,45 13 023,98 c) 620,12 2 601,17 52,55 a) 46,19 616,77 87,66 345,88 13 655,70 7 640,80 b) 271,21 303,70 36,87 92 587,60 98,31 9 051,91 c) 431,00 1 807,86 36,52 a) 50,74 677,49 96,29 379,93 14 999,86 8 392,90 b) 297,91 333,59 40,50 101 701,23 107,99 9 942,91 c) 473,42 1 985,81 40,11 a) 59,73 797,52 113,35 447,24 17 657,50 9 879,94 b) 350,69 392,70 47,68 119 720,42 127,12 11 704,57 c) 557,30 2 337,65 47,22 a) 34,75 463,93 65,94 260,17 10 271,74 5 747,37 b) 204,01 228,44 27,74 69 643,89 73,95 6 808,80 c) 324,19 1 359,86 27,47 a) 158,41 2 115,08 300,62 1 186,11 46828,92 26202,28 b) 930,07 1 041,46 126,45 317 506,66 337,14 31 041,33 c) 1 478,00 6 199,62 125,24 26. 1 . 95 Official Journal of the European Communities No L 18/7 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk Skr Ã ¶S FF Bfr DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.90 Grapefruit, fresh : 2.90.1  white ex 0805 40 10 ex 0805 40 90 2.90.2  pink ex 0805 40 10 ex 0805 40 90 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 2.110 Water-melons 0807 10 10 2.120 Melons (other than water-melons): 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente , Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendral , Futuro ex 0807 10 90 2.120.2  other ex 0807 10 90 2.130 Apples 0808 10 10 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) 0808 20 10 0808 20 31 0808 20 37 0808 20 41 2.140.2 Other 0808 20 10 0808 20 31 0808 20 37 0808 20 41 2.150 Apricots 0809 10 10 0809 10 50 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) 35,36 472,18 67,11 264,79 10 454,29 5 849,51 b) 207,63 232,50 28,23 70 881,59 75,26 6 929,80 c) 329,95 1 384,03 27,96 a) 47,74 637,38 90,59 357,44 14 111,93 7 896,08 b) 280,28 313,84 38,11 95 680,93 101,60 9 354,33 c) 445,40 1 868,26 37,74 a) 275,78 3 682,28 523,38 2 064,98 81 527,58 45 617,30 b) 1 619,21 1 813,15 220,14 552 768,81 586,95 54 041,92 c) 2 573,15 10 793,33 218,03 a) 20,77 277,36 39,42 155,54 6 140,78 3 435,96 b) 121,96 136,57 16,58 41 635,37 44,21 4 070,52 c) 193,81 812,97 16,42 a) 49,94 666,78 94,77 373,92 14 762,77 8 260,24 b) 293,20 328,32 39,86 100 093,73 106,28 9 785,75 c) 465,94 1 954,42 39,48 a) 216,30 2 888,00 410,48 1 619,56 63 941,71 35 777,44 b) 1 269,94 1 422,04 172,66 433 534,05 460,34 42 384,83 c) 2 018,11 8465,16 171,00 a) 67,88 906,35 128,82 508,27 20 067,06 11 228,16 b) 398,55 446,29 54,19 136 057,56 144,47 13 301,79 c) 633,35 2 656,65 53,67 a) 225,02 3 004,47 427,04 1 684,87 66 520,39 37 220,29 b) 1 321,16 1 479,39 179,62 451 017,88 478,91 44 094,16 c) 2 099,50 8 806,55 177,90 a) 89,42 1 193,99 169,71 669,58 26 435,55 14 791,54 b) 525,03 587,92 71,38 179 236,89 190,32 17 523,25 c) 834,35 3 499,77 70,70 a) 162,39 2 168,25 308,18 1 215,93 48 006,12 26 860,96 b) 953,45 1 067,64 129,63 325 488,42 345,62 31821,66 c) 1 515,15 6 355,47 128,38 a) 76,58 1 022,47 145,33 573,39 22 637,91 12 666,63 b) 449,61 503,46 61,13 153 488,28 162,98 15 005,91 c) 714,49 2 997,00 60,54 No L 18/8 Official Journal of the European Communities 26. 1 . 95 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk Skr Ã ¶S FF Bfr DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.170 Peaches ex 0809 30 19 ex 0809 30 59 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 2.190 Plums 0809 40 10 0809 40 40 2.200 Strawberries 0810 10 10 0810 10 90 2.205 Raspberries 0810 20 10 2.210 Fruit of the species Vaccinium myrtillus 0810 40 30 2.220 Kiwi fruit (Actinidia chinensis Planch.) 0810 90 10 2.230 Pomegranates ex 0810 90 80 2.240 Khakis (including Sharon fruit) ex 0810 90 85 2.250 Lychees ex 0810 90 30 a) 127,49 1 702,22 241,94 954,58 37 687,90 21 087,59 b) 748,52 838,17 101,77 255 529,44 271,33 24 982,06 c) 1 189,49 4 989,45 100,79 a) 122,64 1 637,52 232,75 918 31 36 255,58 20 286,16 b) 720,07 806,31 97,90 245 818,12 261,02 24 032,62 c) 1 144,29 4 799,83 96,96 a) 118,28 1 579,35 224,48 885,68 34 967,50 19 565,44 b) 694,49 777,67 94,42 237 084,72 251,74 23 178,79 c) 1 103,63 4 629,30 93,52 a) 289,68 3 867,83 549,75 2 169,04 85 635,66 47 915,90 b) 1 700,80 1 904,51 231,24 5 80 622,20 616,53 56 765,04 c) 2 702,81 11 337,19 229,02 a) 1 059,16 14 142,03 2 010,06 7 930,69 313 1 11,47 175 195,92 b) 6 218,69 6 963,50 845,47 2122 941,14 2 254,21 207 551,19 c) 9 882,33 41 452,41 837,37 a) 194,02 2 590,57 368,21 1 452,77 57 356,58 32 092,85 b) 1 139,16 1 275,59 154,88 388 885,93 412,93 38 019,77 c) 1 810,27 7 593,36 153,39 a) 76,11 1 016,28 144,45 569,92 22 500,88 12 589,97 b) 446,89 500,41 60,76 152 559,26 161,99 14 915,09 c) 710,17 2 978,86 60,18 a) 92,50 1 235,07 175,54 692,61 27 345,03 15 300,42 b) 543,10 608,14 73,84 185403,30 196,87 18 126,12 c) 863,06 3 620,17 73,13 a) 41,44 553,33 78,65 310,30 12 251,02 6 854,84 b) 243,32 272,46 33,08 83 063,68 88,20 8 120,79 c) 386,66 1 621,90 32,76 a) 221,05 2 951,48 419,50 1 655,16 65 347,15 36 563,83 b) 1 297,86 1 453,30 176,45 443 063,18 470,46 43 316,46 c) 2 062,47 8 651,22 174,76